ITEMID: 001-24038
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: GRISHCHENKO v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Ms Lyudmila Leonidovna Grishchenko, is a Russian national, who was born in 1959 and lives in Cherkessk in the Karachayevo-Cherkessia Republic. She is represented before the Court by Mr R. Sarkitov, a lawyer practising in Cherkessk. The respondent Government are represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 29 June 1992 the applicant obtained a special-purpose settlement order (целевой расчетный чек). By its terms the Government undertook to give her a Russian-made VAZ passenger car within four months.
As no cars were available, the applicant was placed on the waiting list under no. 177. She renewed her request on several occasions, but it could not be granted for want of cars.
On 5 May 1998 the Convention entered into force in respect of Russia.
In January 1999 the applicant was offered a Moskvich car or compensation of RUR 60,500. She turned the offer down because a Moskvich was cheaper than a VAZ and the compensation was inadequate.
On 8 February 2000 the applicant brought a civil action against the Russian Government. She sought to be granted a VAZ car or to recover the market value thereof.
On 26 February 2001 the Cherkesskiy District Court (Черкесский районный суд КЧР) allowed the applicant’s claim and awarded her RUR 77,206 (EUR 2,700) for the value of the car and RUR 3,000 (EUR 115) in court fees.
Unhappy about the amount of the award, the applicant appealed against the judgment. She submitted, in particular, that the court assessed the value of the car on the basis of the amount agreed between the car manufacturer and the federal government, whereas the car price at her local dealership was at least RUR 20,000 higher.
On 3 April 2001 the Supreme Court of the Karachayevo-Cherkessia Republic upheld the judgment of 26 February 2001.
On 24 April 2001 the applicant obtained a writ of execution and forwarded it to the Ministry of Finance of the Russian Federation. According to the Government, on an unspecified date the writ was returned to the applicant as the debtor’s name was indicated incorrectly.
On 27 February 2002 the applicant resubmitted the writ, together with copies of the necessary documents. On 28 March 2002 its receipt was acknowledged.
On 23 May 2002 the Russian Treasury enforced the judgment and credited RUR 80,206 to the applicant’s bank account.
The Federal Law “On State commodity bonds” (no. 86-FZ of 1 June 1995, ФЗ «О государственных долговых товарных обязательствах») provided that the State commodity bonds, including special-purpose settlement orders, were to be recognised as the State internal debt (section 1). They were to be enforced in accordance with the general principles of the Russian Civil Code (section 2). The relevant parts of section 3 read as follows:
“The Government of the Russian Federation shall draft the State Programme for the redemption of the State internal debt... The Programme shall provide for the terms of redemption of State commodity bonds that would be convenient for citizens, including, of their choice: provision of goods indicated in... special-purpose bonds for the purchase of passenger cars...; redemption of State commodity bonds at consumer prices prevailing at the moment of the redemption...”
On 2 June 2000, section 3 of the law was amended to read, in the relevant parts, as follows:
“To establish that the repayment of the State internal debt of the Russian Federation under State commodity bonds... is carried out in 2001-2004 in accordance with the State Programme...
To set, in the above-mentioned Programme, the following sequence and terms of redemption of State commodity bonds, depending on the type of the bond:
...in respect of bearers of special-purpose settlement orders that gave the right to purchase passenger cars in 1991 and 1992 – payment of monetary compensation equal to the value of the car described in the order, as determined in co-ordination with car manufacturers at the moment of redemption. The redemption period runs from 1 January 2001 to 31 December 2002.”
According to the Protocol on co-ordination of market sale prices for VAZ cars signed by the Deputy Ministers of Industry, Finance and Economic Development and the executive director of the AvtoVAZ car plant, the price of a VAZ-2107 car was 77,206 Russian roubles during the period between 1 January and 31 March 2001.
On 27 December 2000 the Government approved, by Resolution no. 1006, the State Programme for the redemption of the State internal debt of the Russian Federation arising from State commodity bonds in the period of 2001-2004. Paragraph 2 of the Programme set out that the State commodity bonds were to be redeemed by way of payment of pecuniary compensation.
